Exhibit 10.1

EXECUTION COPY

NOTE PURCHASE AGREEMENT

dated as of

April 30, 2009

among

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

as Seller

THUNDER BAY FUNDING, LLC,

as the Conduit Investor

ROYAL BANK OF CANADA,

as Agent for the Investors

and

NAVISTAR FINANCIAL CORPORATION,

Individually and as Servicer

NAVISTAR FINANCIAL 2009-A OWNER TRUST,

Series 2009-A Floating Rate Asset Backed Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        Definitions    1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Terms Generally    10

SECTION 1.03.

   Computation of Time Periods    10 ARTICLE II    Matters Relating to the
Purchased Note    10

SECTION 2.01.

   Purchase of the Purchased Note    10

SECTION 2.02.

   The Purchased Note; Etc    11

SECTION 2.03.

   Calculation of Interest; Etc    11

SECTION 2.04.

   Sharing of Payments, Etc    12 ARTICLE III        Representations and
Warranties    12

SECTION 3.01.

   Representation and Warranties    12 ARTICLE IV        Conditions    17

SECTION 4.01.

   Conditions Precedent    17 ARTICLE V        Covenants of the Seller, NFC and
the Servicer    18

SECTION 5.01.

   Access    18

SECTION 5.02.

   Information from NFC and the Servicer    18

SECTION 5.03.

   Security Interests; Further Assurances    19

SECTION 5.04.

   Conduct of Business    19

SECTION 5.05.

   Compliance with Laws    19

SECTION 5.06.

   Replacement of Trustee    19

SECTION 5.07.

   Compliance with Opinion Assumptions    20

SECTION 5.08.

   Further Covenants    20

SECTION 5.09.

   Amendments    20 ARTICLE VI        Indemnification    20

SECTION 6.01.

   Indemnities by the Seller, NFC and the Servicer    20

SECTION 6.02.

   Increased Cost and Reduced Return    21

SECTION 6.03.

   Other Costs and Expenses    22 ARTICLE VII        The Agent    22

SECTION 7.01.

   Authorization and Action    22

SECTION 7.02.

   Delegation of Duties    22

SECTION 7.03.

   Liability of Agent    23

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 7.04.

   Reliance by Agent    23

SECTION 7.05.

   Notice of Event of Default    23

SECTION 7.06.

   Credit Decision; Disclosure of Information by the Agent    24

SECTION 7.07.

   Indemnification of the Agent    24

SECTION 7.08.

   Agent in Individual Capacity    25

SECTION 7.09.

   Resignation of Agent    25

SECTION 7.10.

   Payments by the Agent    25 ARTICLE VIII        Miscellaneous    26

SECTION 8.01.

   Assignment    26

SECTION 8.02.

   Notices    27

SECTION 8.03.

   Waivers; Amendments    28

SECTION 8.04.

   Survival    29

SECTION 8.05.

   Counterparts; Integration; Effectiveness    29

SECTION 8.06.

   Severability    29

SECTION 8.07.

   Governing Law; Waiver of Jury Trial Right; Submission to Jurisdiction    30

SECTION 8.08.

   No Bankruptcy Petition Against the Conduit Investor    30

SECTION 8.09.

   Benefits of Indenture    30

SECTION 8.10.

   Headings    30

SECTION 8.11.

   No Recourse Against Conduit Investor, Members, Officers or Directors    30

SECTION 8.12.

   Waiver of Confidentiality    31

SECTION 8.13.

   Confidentiality Agreement    32

SECTION 8.14.

   Excess Funds    32

SECTION 8.15.

   Limitation of Liability    32 EXHIBIT A        Documents To Be Delivered to
the Agent On or Prior to the Closing Date    SCHEDULE I     List of Designated
Financial Institutions   

 

-ii-



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT dated as of April 30, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), among:

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, a Delaware corporation, as
seller (the “Seller”);

THUNDER BAY FUNDING, LLC, a Delaware limited liability company (“Thunder Bay” or
the initial Conduit Investor (as defined below));

ROYAL BANK OF CANADA, a Canadian chartered bank, acting through a New York
Branch (“Royal Bank”), as Agent (as defined below); and

NAVISTAR FINANCIAL CORPORATION, a Delaware corporation, individually (“NFC”) and
as servicer (in such capacity, and together with its successors and assigns, the
“Servicer”).

RECITALS

WHEREAS, the Trust and the Indenture Trustee are party to an Indenture dated as
of April 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Indenture”), pursuant to which the Trust has issued the
Purchased Note (as defined below); and

WHEREAS, on the Closing Date, the Seller intends to sell the Purchased Note to
the Agent for the benefit of the Conduit Investor and the other Investors, and
the Conduit Investor and the other Investors desire to acquire the Purchased
Note;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. Terms used herein but not otherwise defined herein
have the respective meanings given to such terms in Part I of Appendix A to the
Pooling Agreement, dated as of April 30, 2009 (the “Pooling Agreement”) between
NFRRC and the Issuer (each as defined below), as amended, restated, supplemented
or otherwise modified from time to time. As used in this Agreement, the
following terms have the meanings specified below:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Act” means the Securities Act of 1993, as amended.

“Agent” means Royal Bank, in its capacity as agent for the Investors, and its
successors and assigns appointed pursuant to Section 7.09.



--------------------------------------------------------------------------------

“Agent-Related Person” means the Agent, its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and their
respective Affiliates.

“Agreement” is defined in the preamble.

“Alternate Rate” for any Fixed Period for any Funding Tranche means an interest
rate per annum equal to the sum of (x) Applicable Margin per annum and (y) the
Eurodollar Rate for such Fixed Period; provided, however, that in the case of:

(i) any Fixed Period existing on or after the first day of which the Agent shall
have been notified by the Conduit Investor or any Program Support Provider that:

(w) the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for the Conduit Investor or such Program
Support Provider to fund any Funding Tranche (based on the Eurodollar Rate) set
forth above (and the Conduit Investor or such Program Support Provider shall not
have subsequently notified the Agent that such circumstances no longer exist),

(x) U.S. dollar deposits in the London interbank market in the relevant amounts
and for the relevant portion of such Fixed Period are not available,

(y) adequate and reasonable means do not exist for ascertaining LIBOR for such
Fixed Period, or

(z) LIBOR does not accurately reflect the cost to the Conduit Investor or such
Program Support Provider (as conclusively determined by the Conduit Investor or
such Program Support Provider (or by the Agent on its behalf)) of maintaining
the applicable Funding Tranche during such Fixed Period;

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Agent of less than three (3) Business Days;

the “Alternate Rate” for each such Fixed Period shall be an interest rate per
annum equal to 2.00% per annum above the Corporate Base Rate in effect on each
day of such Fixed Period. The “Alternate Rate” for any day on or after the
occurrence of an Event of Default (unless such Event of Default has been waived
or eliminated by amendment) shall be an interest rate equal to 4.00% per annum
above the Corporate Base Rate in effect on such day.

“Applicable Margin” has the meaning specified in the Fee Letter.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

 

2



--------------------------------------------------------------------------------

“Breakage Payment” is defined in Section 2.03(b).

“Commercial Paper” means short-term promissory notes issued or to be issued by
the Conduit Investor to fund the Conduit Investor’s investments in accounts
receivable or other financial assets.

“Commission” is defined in Section 3.01(c).

“Conduit Assignee” means any commercial paper conduit administered by Royal Bank
or any of its Affiliates and designated by Royal Bank from time to time to
accept an assignment from the Conduit Investor of all or a portion of its rights
and obligations hereunder.

“Conduit Consolidation Event” means the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit Investor that are subject to this Agreement or any
other Basic Document with all or any portion of the assets and liabilities of an
Consolidation Affected Entity. A Conduit Consolidation Event shall be deemed to
occur on the date any Consolidation Affected Entity shall acknowledge in writing
that any such consolidation of the assets and liabilities of a Conduit Investor
shall occur. Notwithstanding the foregoing, if, as of the date on which any
Conduit Investor first becomes a party to this Agreement (or otherwise subject
to the terms hereof), the assets and liabilities of such Conduit Investor are
required to be (or are otherwise) consolidated with the assets and liabilities
of any Consolidation Affected Entity, then notwithstanding the immediately
preceding sentence, no Conduit Consolidation Event shall occur with respect to
such Conduit Investor and such Consolidation Affected Entity.

“Conduit Investor” means, initially, Thunder Bay, together with its respective
successors and assigns, including any of its Conduit Assignees. A “Conduit
Investor” may include one or more commercial paper conduits as long as such
commercial paper conduits are either (i) Affiliates of one another or
(ii) administered by the same Person or its Affiliates. If a “Conduit Investor”
consists of more than one commercial paper conduit, each such commercial paper
conduit will have the rights and obligations with respect to the Purchased Note
as may be determined between them from time to time.

“Consolidation Affected Entity” shall mean (i) any Program Support Provider,
(ii) any insurance company, bank or other funding entity providing liquidity,
credit enhancement or back-up purchase support or facilities to the Conduit
Investor, (iii) any agent, administrator or manager of the Conduit Investor, or
(iv) any bank holding company in respect of any of the foregoing.

“Corporate Base Rate” means, for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate for such day plus 1.00% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Agent as its “prime rate” plus 0.50%. The “prime rate” is a rate set by
the Agent based upon various factors including the Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the prime rate announced by the Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

3



--------------------------------------------------------------------------------

“Corporate Services Provider” is defined in Section 8.11.

“CP Rate” for any Fixed Period for any Funding Tranche means, to the extent a
Conduit Investor funds such Funding Tranche for such Fixed Period by issuing
Commercial Paper, the per annum rate equivalent to the “weighted average cost”
(as defined below) related to the issuance of Commercial Paper that are
allocated, in whole or in part, by the Conduit Investor or the Agent to fund or
maintain such Funding Tranche (and which may also be allocated in part to the
funding of other Funding Tranches hereunder or of other assets of the Conduit
Investor); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Funding Tranche for such Fixed
Period, the Conduit Investor shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum. As used in this definition, a Conduit Investor’s “weighted average cost”
shall consist of (w) the actual interest rate (or discount) paid to purchasers
of the Conduit Investor’s Commercial Paper, together with the commissions of
placement agents and dealers in respect of such Commercial Paper, to the extent
such commissions are allocated, in whole or in part, to such Commercial Paper by
a Conduit Investor or the Agent, (x) certain documentation and transaction costs
associated with the issuance of such Commercial Paper, (y) any incremental
carrying costs incurred with respect to Commercial Paper maturing on dates other
than those on which corresponding funds are received by the Conduit Investor,
and (z) other borrowings by the Conduit Investor (other than under any Program
Support Agreement), including borrowings to fund small or odd dollar amounts
that are not easily accommodated in the commercial paper market. The “CP Rate”
for any day on or after the occurrence of an Event of Default (unless such Event
of Default has been waived or eliminated by amendment) shall be an interest rate
equal to 4.00% per annum above the Corporate Base Rate in effect on such day.

“Day Count Fraction” means, as to any Funding Tranche for any Fixed Period, a
fraction (a) the numerator of which is the number of days in such Fixed Period
and (b) the denominator of which is 360 (or, with respect to any Funding Tranche
which accrues interest by reference to the Corporate Base Rate, the actual
number of days in the related calendar year).

“Designated Financial Institution” means any financial institution identified on
(or referenced in) Schedule I attached hereto.

“Distribution Period” means, initially, the period from, and including, the
Closing Date to, but excluding, the first Distribution Date and thereafter the
period from, and including, each Distribution Date to, but excluding, the next
Distribution Date.

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(rounded upward to the nearest 1/1000th of 1%) determined pursuant to the
following formula:

 

  Eurodollar Rate =   

LIBOR

        1.00 - Eurodollar Reserve Percentage   

where,

 

4



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any Fixed Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/1000th of
1%) in effect on the date LIBOR for such Fixed Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Fixed Period; and

“LIBOR” means the rate per annum equal to the rate for deposits in U.S. dollars
for a period of one month appearing on Reuters Page LIBOR01 as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such Fixed
Period in the approximate amount of the portion of the Funded Amount associated
with such Fixed Period, provided that, (i) if Reuters Page LIBOR01 is not
available to the Agent for any reason, LIBOR for such Fixed Period shall instead
be the applicable rate for deposits in U.S. dollars for a period of one month as
reported by any other generally recognized financial information service as of
11:00 a.m. (London time) on the second Business Day prior to the commencement of
such Fixed Period in the approximate amount of the portion of the Funded Amount
associated with such Fixed Period, and (ii) if no such rate is available to the
Agent, LIBOR for such Fixed period shall instead be the rate determined by the
Agent to be the rate at which the Agent offers to place deposits in U.S. dollars
for a period of one month with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) on the second Business Day prior to
the commencement of such Fixed Period in the approximate amount of the portion
of the Funded Amount associated with such Fixed Period.

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
(i) shall generally not pay its debts as such debts become due or (ii) shall
admit in writing its inability to pay its debts generally or (iii) shall make a
general assignment for the benefit of creditors; (b) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (c) such Person shall take any corporate, partnership or other
similar appropriate action to authorize any of the actions set forth in the
preceding clauses (a) or (b).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent on such
day on such transactions as determined by it.

 

5



--------------------------------------------------------------------------------

“Fee Letter” means the agreement, dated as of the Closing Date, among the
Seller, NFC and the Agent.

“Fixed Period” means, unless otherwise mutually agreed by the Agent and the
Conduit Investor, (a) with respect to any Funding Tranche funded by the issuance
of Commercial Paper prior to the occurrence of a Conduit Consolidation Event,
(i) initially the period commencing on (and including) the date of the initial
purchase or funding of such Funding Tranche and ending on (and including) the
last day of the current calendar month, and (ii) thereafter, each period
commencing on (and including) the first day after the last day of the
immediately preceding Fixed Period for such Funding Tranche and ending on (and
including) the last day of the current calendar month and (b) with respect to
any Funding Tranche not funded by the issuance of Commercial Paper or funded by
the issuance of Commercial Paper from and after the occurrence of a Conduit
Consolidation Event, (i) initially the period commencing on (and including) the
date of the initial purchase or funding of such Funding Tranche and ending on
(but excluding) the next following Distribution Date and (ii) thereafter, each
period commencing on (and including) the first day after the last day of the
immediately preceding Fixed Period for such Funding Tranche and ending on (and
excluding) the next following Distribution Date; provided, that

(i) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of Commercial Paper, or funded by the issuance of Commercial Paper from
and after the occurrence of a Conduit Consolidation Event, which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however , if interest in respect of such
Fixed Period is computed by reference to the Eurodollar Rate, and such Fixed
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day;

(ii) in the case of any Fixed Period for any Funding Tranche which commences
before the Final Scheduled Distribution Date and would otherwise end on a date
occurring after the Final Scheduled Distribution Date, such Fixed Period shall
end on such Final Scheduled Distribution Date and the duration of each Fixed
Period which commences on or after the Final Scheduled Distribution Date shall
be of such duration as shall be selected by the Agent; and

(iii) any Fixed Period in respect of which interest is computed by reference to
the CP Rate may be terminated at the election of, and upon notice thereof to the
Seller by, the Agent at any time if the related Funding Tranche is no longer
funded through the issuance of Commercial Paper (or is funded through the
issuance of Commercial Paper, but after the occurrence of a Conduit
Consolidation Event), in which case the Funding Tranche allocated to such
terminated Fixed Period shall be allocated to a new Fixed Period commencing on
(and including) the date of such termination and ending on (but excluding) the
next following Distribution Date, and shall accrue interest at the Alternate
Rate (provided, that, notwithstanding anything to the contrary contained in the
defined term “Alternate Rate”, during the first three (3) Business Days of such
new Fixed Period, the related Funding Tranche shall accrue interest at a per
annum rate equal to 2.00% per annum above the Corporate Base Rate in effect on
each such day).

 

6



--------------------------------------------------------------------------------

“Funded Amount” means on any Business Day, an amount equal to the result of
(a) the Initial Invested Amount minus (b) the aggregate principal amount of
principal payments made to the Noteholder prior to such day; provided, that the
Funded Amount shall be restored or reinstated to the extent any such principal
payment so received and applied is at any time rescinded, returned or refunded
for any reason.

“Funding Rate” means, with respect to any Fixed Period and any Funding Tranche,
(a) prior to the occurrence of a Conduit Consolidation Event, to the extent the
Conduit Investor is funding such Funding Tranche during such Fixed Period
through the issuance of Commercial Paper, the CP Rate, and (b) from and after
the occurrence of a Conduit Consolidation Event or to the extent any Investor is
not funding such Funding Tranche through the issuance of Commercial Paper, a
rate per annum (expressed as a percentage and an interest yield equivalent and
calculated on the basis of a 360-day year and the actual days elapsed) equal to
the Alternate Rate.

“Funding Tranche” means, at any time, each portion of the Funded Amount
allocated to the same Fixed Period and accruing interest by reference to the
same Funding Rate at such time.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Indemnified Amounts” has the meaning specified in Section 6.01.

“Indemnified Parties” has the meaning specified in Section 6.01.

“Indenture” is defined in the first paragraph of the Recitals hereto.

“Indenture Trustee” is defined in the Indenture.

“Initial Invested Amount” means $298,639,300.17.

“Investors” means the Conduit Investor and/or the Program Support Providers, as
the context may require or permit.

“Issuer” or “Trust” means Navistar Financial 2009-A Owner Trust, a Delaware
statutory trust.

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition or the material properties or
assets of NFC or NFRRC, (ii) the ability of NFC or NFRRC to perform its
obligations hereunder or under any other Basic Document or (iii) the interests
of the Agent or any Investor hereunder or under the other Basic Documents.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“NFC” is defined in the preamble.

“NFRRC” means Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors and permitted assigns.

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the sum of:

(A) the sum of (i) the summation of the amount of interest accrued during the
related Monthly Period on each Funding Tranche funded through the issuance of
Commercial Paper (but prior to the occurrence of a Conduit Consolidation Event),
determined by multiplying (a) the applicable Funding Rate times (b) the Weighted
Average Funded Amount for such Funding Tranche times (c) the applicable Day
Count Fraction for which interest accrued at such rate and (ii) any Noteholders’
Interest Distributable Amount calculated in accordance with clause (A)(i) above
due but not paid with respect to the prior Monthly Period, plus interest on such
unpaid amount calculated as the product of (x) the weighted average Funding Rate
for all Funding Tranches funded through the issuance of Commercial Paper (but
prior to the occurrence of a Conduit Consolidation Event) during the most recent
Monthly Period, times (y) the amount of such unpaid Noteholders’ Interest
Distributable Amount, times (z) the applicable Day Count Fraction for which
interest accrued at such rate,

plus

(B) the sum of (i) the summation of the amount of interest accrued during the
related Distribution Period on each Funding Tranche not funded through the
issuance of Commercial Paper or funded through the issuance of Commercial Paper
from and after the occurrence of a Conduit Consolidation Event, determined by
multiplying (a) the applicable Funding Rate times (b) the Weighted Average
Funded Amount for such Funding Tranche times (c) the applicable Day Count
Fraction for which interest accrued at such rate and (ii) any Noteholders’
Interest Distributable Amount calculated in accordance with clause (B)(i) above
due but not paid with respect to the prior Distribution Period, plus interest on
such unpaid amount calculated as the product of (x) the weighted average Funding
Rate for all Funding Tranches not funded through the issuance of Commercial
Paper, or funded through the issuance of Commercial Paper from and after the
occurrence of a Conduit Consolidation Event, during the most recent Distribution
Period, times (y) the amount of such unpaid Noteholders’ Interest Distributable
Amount, times (z) the applicable Day Count Fraction for which interest accrued
at such rate,

 

8



--------------------------------------------------------------------------------

plus

(C) on any Distribution Date on which the Funded Amount is reduced to zero and
on the Final Scheduled Distribution Date, any amounts which accrue in clause
(A) above (together with all fees which accrue pursuant to paragraph 1 of the
Fee Letter) from (and excluding) the last day of the related Monthly Period
through (and including) such Distribution Date.

“Note Interest” means, with respect to any Investor at any time, the undivided
interest in the Purchased Note owned by such Investor at such time.

“Other Obligations” means the fees under the Fee Letter and any other amounts
payable to the Agent or any Investor under or in connection with this Agreement
or any other Basic Document (other than principal or interest in respect of the
Purchased Note), including, without limitation, all Breakage Payments and all
amounts payable from time to time pursuant to Article VI.

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of the Conduit Investor, the issuance of one or more
surety bonds for which the Conduit Investor is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by the
Conduit Investor to any Program Support Provider of the Purchased Note (or any
portion thereof or participation therein) and/or the making of loans and/or
other extensions of credit to the Conduit Investor in connection with the
Conduit Investor’s commercial paper program, together with any letter of credit,
surety bond or other instrument issued thereunder, whether any of the foregoing
is for the purpose of providing credit support or liquidity to the Conduit
Investor.

“Program Support Provider” means and includes any Person now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, the Conduit Investor or issuing a letter of
credit, surety bond or other instrument to support any obligations arising under
or in connection with the Conduit Investor’s commercial paper program.

“Purchased Note” means the Note, in the maximum aggregate principal amount of
$298,639,300.17 issued on the Closing Date by the Trust to the Agent (or its
nominee) on behalf of the Investors pursuant to the Indenture and Section 2.01
hereof.

“Recipient” has the meaning specified in Section 2.04.

“Royal Bank” is defined in the preamble.

“Seller” is defined in the preamble.

“Servicer” is defined in the preamble.

“Standard & Poor’s” or “S&P” means Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Thunder Bay” is defined in the preamble.

 

9



--------------------------------------------------------------------------------

“Weighted Average Funded Amount” means, with respect to any Funding Tranche for
any Fixed Period, the quotient of (i) the summation of the portion of the Funded
Amount allocated to such Funding Tranche determined as of each day in such Fixed
Period, divided by (ii) the number of days in such Fixed Period.

SECTION 1.02. Terms Generally. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, generally accepted accounting principles in effect in the
United States from time to time; (b) terms used in Article 9 of the applicable
UCC as in effect from time to time, and not specifically defined herein, are
used herein as defined in such Article 9; (c) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (d) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to this Agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of this
Agreement (or such certificate or document); (e) references to any Article,
Section, Schedule or Exhibit are references to Articles, Sections, Schedules and
Exhibits in or to this Agreement (or the certificate or other document in which
the reference is made) and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any law
refer to that law as amended from time to time and include any successor law;
(h) references to any agreement refer to that agreement as from time to time
amended or supplemented or as the terms of such agreement are waived or modified
in accordance with its terms; (i) references to any Person include that Person’s
successors and permitted assigns; and (j) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each means “to but excluding,” and the word “within” means “from and
excluding a specified date and to and including a later specified date.”

ARTICLE II

Matters Relating to the Purchased Note

SECTION 2.01. Purchase of the Purchased Note. On the terms and subject to the
conditions set forth in this Agreement, and in reliance on the covenants,
representations, warranties and agreements herein and therein set forth, the
Seller shall cause to be issued (and shall cause the Indenture Trustee to
authenticate and deliver to the Agent), and the Agent shall purchase (on behalf
of the Investors), the Purchased Note issued on the Closing Date. The purchase
price payable for the Purchased Note shall be equal to the Initial Invested
Amount. The Agent (or its nominee) shall hold the Purchased Note on behalf of
the Investors pro rata in accordance

 

10



--------------------------------------------------------------------------------

with their respective outstanding portions (if any) of the Funded Amount funded
by them from time to time. The Purchased Note so issued shall be dated as of the
Closing Date, registered in the name of the Agent (or its nominee) and duly
authenticated in accordance with the provisions of the Indenture. Without
limiting any other provision of this Agreement, the issuance of the Purchased
Note and the funding of the Initial Invested Amount thereunder on the Closing
Date are subject to the satisfaction of the conditions precedent set forth in
Article IV. Upon such issuance, (i) the Agent shall thereby acquire the
Purchased Note, and (ii) the Agent and the Investors shall become subject to the
terms and conditions set forth herein and the Indenture.

SECTION 2.02. The Purchased Note; Etc. The funding of the Initial Invested
Amount shall be evidenced by the Purchased Note and shall be governed by and
subject to the Indenture. All payments to be made on the Purchased Note shall be
made in accordance with the Indenture and the terms of this Agreement. The sole
Holder of the Purchased Note shall be the Agent, which shall hold such Purchased
Note for the benefit of the Investors. Except as otherwise required in the
Indenture, all payments to be made on the Purchased Note shall be made by wire
transfer of immediately available funds to the account set forth below the
Agent’s signature to this Agreement (or to such other account as the Agent may
specify from time to time in writing to the Seller and the Indenture Trustee).

SECTION 2.03. Calculation of Interest; Etc.

(a) On or before the second Business Day after the end of each Monthly Period,
the Agent shall calculate for the related Distribution Date, the Noteholders’
Interest Distributable Amount payable on such Distribution Date and provide such
calculation to the Servicer and NFC in writing. If any Funding Tranche begins to
accrue interest at a Funding Rate other than the CP Rate after the date the
Agent provides the Noteholders’ Interest Distributable Amount calculation for
any Distribution Date, the Agent shall promptly provide the Servicer and NFC a
calculation of the interest that will accrue on such Funding Tranche and be
included in the definition of “Noteholders’ Interest Distributable Amount” for
such Distribution Date. The parties acknowledge that the interest calculation
set forth in clause (C) of the definition of “Noteholders’ Interest
Distributable Amount” shall be an estimate. If the estimated accruals exceed the
actual accruals, the Agent shall reimburse such excess. If the actual accruals
exceed the estimated accruals, the Seller shall reimburse the Agent.

(b) If (i) any distribution of principal is made with respect to any Funding
Tranche with a Fixed Period and a fixed interest rate other than on the Final
Scheduled Distribution Date and (ii) as a consequence of such distribution the
interest paid by an Investor to providers of funds to it to fund such Funding
Tranche exceeds returns earned by such Investor with respect to such Funding
Tranche, factoring in actual returns earned during the Fixed Period and assuming
redeployment of such funds in highly rated short-term money market instruments
from the date of principal distribution through the end of the Fixed Period,
then, upon written notice (including a detailed calculation of the Breakage
Payment) from the Agent to the Servicer and NFC, such Investor shall be entitled
to receive additional amounts in the amount of such excess (each, a “Breakage
Payment”) on the second Business Day after the Servicer receives such notice or,
if later, on the date of such distribution.

 

11



--------------------------------------------------------------------------------

(c) On each date the principal amount of the Purchased Note is reduced, a duly
authorized officer, employee or agent of the Agent (or its nominee) shall make
appropriate notations in its books and records of the applicable rates of
interest and the amount of each such reduction, as applicable. Each of NFC, the
Servicer, the Seller and each Investor authorizes each duly authorized officer,
employee and agent of the Agent (or its nominee) to make such notations on the
books and records as aforesaid and such notation made in accordance with the
foregoing authority shall be binding on NFC, the Servicer, the Seller and each
Investor absent manifest error.

(d) Whenever any amount is paid pursuant to the Indenture to the Agent in
connection with the Purchased Note, the Agent shall promptly allocate such
amounts among the applicable Investors and pay, or cause to be paid, out of such
funds received by it, to each applicable Investor, its share of such amount;
provided, that if any such amount paid to the Agent is insufficient to pay the
amount due to each Investor in respect of such amounts, the Agent shall
distribute the amount it has received to each Investor pro rata based on the
amounts owed to each Investor and forthwith report the amount of such deficiency
to NFC, the Seller, the Indenture Trustee and the Servicer.

SECTION 2.04. Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of any Note Interest owned by it in excess of its ratable share of
payments on account of the applicable Funded Amount obtained by the Investors
entitled thereto, such Recipient shall forthwith purchase from the Investors
entitled to a share of such amount participations in the applicable Note
Interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person entitled thereto;
provided, that if all or any portion of such excess payment is thereafter
recovered from such Recipient, such purchase from each such other Person shall
be rescinded and each such other Person shall repay to the Recipient the
purchase price paid by such Recipient for such participation to the extent of
such recovery, together with an amount equal to such other Person’s ratable
share (according to the proportion of (a) the amount of such other Person’s
required payment to (b) the total amount so recovered from the Recipient) of any
interest or other amount paid or payable by the Recipient in respect of the
total amount so recovered.

ARTICLE III

Representations and Warranties

SECTION 3.01. Representation and Warranties.

(a) The Seller. The Seller hereby makes the following representations and
warranties to the Agent and the Investors as of the Closing Date, and the
Investors and the Agent shall be deemed to have relied on such representations
and warranties in purchasing the Purchased Note on the Closing Date:

(i) the Seller repeats and reaffirms the representations and warranties of the
Seller set forth in Section 2.05 and Section 3.01 of the Pooling Agreement and
represents and warrants that such representations and warranties are true and
correct;

 

12



--------------------------------------------------------------------------------

(ii) each of the Basic Documents executed by the Seller has been duly
authorized, executed and delivered by the Seller, and is the valid and legally
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except that the enforcement thereof may be subject to
(x) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (y) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought;

(iii) the Purchased Note has been duly and validly authorized and, when executed
and authenticated in accordance with the terms of the Indenture, and delivered
to and paid for in accordance with this Agreement, (x) will be duly and validly
issued and outstanding and will constitute the valid and binding obligation of
the Trust enforceable against the Trust in accordance with its terms, except
that the enforcement thereof may be subject to (A) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (B) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
and (y) will be entitled to the benefits of the Indenture;

(iv) there is no pending or, to the Seller’s knowledge, threatened action, suit
or proceeding by or against the Seller before any Governmental Authority or any
arbitrator (w) asserting the invalidity of this Agreement, any other Basic
Document or the Purchased Note, (x) seeking to prevent the issuance of the
Purchased Note or the consummation of any of the transactions contemplated by
this Agreement or any other Basic Document, (y) that might materially and
adversely affect the performance by the Seller or the Trust of its obligations
under, or the validity or enforceability of, this Agreement, any other Basic
Document or the Purchased Note or (z) that if determined adversely as to the
Seller or the Trust would have a Material Adverse Effect;

(v) the Seller (x) is not in violation of its Certificate of Incorporation or
By-Laws and (y) is not in breach or violation of any of the terms or provisions
of, or with the giving of notice or lapse of time, or both, would be in default
under, any contract, indenture, mortgage, deed of trust, loan agreement, note,
lease, partnership agreement, or other agreement or instrument to which the
Seller is a party or by which it may be bound or to which any of its properties
or assets may be subject, except for such violations or defaults that would not
have a Material Adverse Effect;

(vi) any taxes, fees and other charges of Governmental Authorities applicable to
the Seller in connection with the execution, delivery and performance by the
Seller of the Basic Documents or otherwise applicable to the Seller in
connection with the Trust have been paid or will be paid by the Seller at or
prior to the Closing Date, to the extent then due, except for any such failures
to pay which, individually and in the aggregate, would not have a Material
Adverse Effect;

 

13



--------------------------------------------------------------------------------

(vii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware and the Seller has authorized the Trust to issue and sell
the Purchased Note;

(viii) neither the Trust nor the Seller is insolvent or the subject of any
voluntary or involuntary bankruptcy proceeding;

(ix) no proceeds of a purchase hereunder will be used by the Seller (x) for a
purpose that violates or would be inconsistent with Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (y) to acquire any security in any transaction in violation of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended;

(x) assuming the accuracy of the representations and warranties of the Investors
set forth below, the sale of the Purchased Note pursuant to the terms of this
Agreement and the Indenture will not require registration of the Purchased Note
under the Act;

(xi) neither the Trust nor the Seller is an “investment company” or is
controlled by an “investment company” within the meaning of the 1940 Act;

(xii) no written information furnished or to be furnished by the Seller or any
of its Affiliates, agents or representatives to the Investors or the Agent for
purposes of or in connection with this Agreement, including, without limitation,
any reports delivered pursuant to Section 5.02 and any information relating to
the Receivables and NFC’s retail receivables financing business, is or shall be
inaccurate in any material respect, or contains or shall contain any material
misstatement of fact, or omits or shall omit to state a material fact or any
fact necessary to make the statements contained therein not misleading, in each
case as of the date such information was or shall be stated or certified and as
of the date such information was delivered by the Seller or any of its
Affiliates, agents or representatives to the Investors or the Agent;

(xiii) the Indenture is not required to be qualified under the Trust Indenture
Act; and

(xiv) (A) the Seller’s chief executive office and principal place of business
is, and has been at all times during the five years preceding the date of this
Agreement, located in the State of Illinois and (B) the Seller is a “registered
organization” (as defined in Section 9-102 of the UCC) incorporated in the State
of Delaware and, for purposes of Article 9 of the UCC, the Seller is, and has
been at all times during the five years preceding the date of this Agreement,
located in the State of Delaware.

(b) NFC. NFC hereby makes the following representations and warranties to the
Investors and the Agent as of the Closing Date and the Investors and the Agent
shall be deemed to have relied on such representations and warranties in
purchasing the Purchased Note on the Closing Date:

(i) NFC repeats and reaffirms its representations, warranties and covenants, in
its capacity as Servicer, set forth in Section 5.01 of the Servicing Agreement
and the representations and warranties of NFC set forth in Sections 3.01, 3.02
and 5.01 of the Purchase Agreement and represents and warrants that all such
representations and warranties are true and correct as of such date;

 

14



--------------------------------------------------------------------------------

(ii) no Governmental Action which has not been obtained is required by or with
respect to NFC in connection with any of the Basic Documents, except any such
failure which would not have a Material Adverse Effect;

(iii) each of the Basic Documents has been duly authorized, executed and
delivered by NFC, and is the valid and legally binding obligation of NFC,
enforceable against NFC in accordance with its terms, except that the
enforcement thereof may be subject to (x) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (y) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought;

(iv) the Purchased Note has been duly and validly authorized and, when executed
and authenticated in accordance with the terms of the Indenture, and delivered
to and paid for in accordance with this Agreement, (x) will be duly and validly
issued and outstanding and will constitute the valid and binding obligation of
the Trust enforceable against the Trust in accordance with its terms, except
that the enforcement thereof may be subject to (A) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (B) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
and (y) will be entitled to the benefits of the Indenture;

(v) there is no pending or, to NFC’s knowledge, threatened action, suit or
proceeding by or against NFC or the Seller before any Governmental Authority or
any arbitrator (w) asserting the invalidity of this Agreement, any other Basic
Document or the Purchased Note, (x) seeking to prevent the issuance of the
Purchased Note or the consummation of any of the transactions contemplated by
this Agreement or any other Basic Document, (y) that might materially and
adversely affect the performance by any of NFC, the Seller or the Trust of its
obligations under, or the validity or enforceability of, this Agreement, any
other Basic Document or the Purchased Note or (z) that if determined adversely
as to NFC, the Seller or the Trust would have a Material Adverse Effect;

(vi) NFC (x) is not in violation of its Certificate of Incorporation or By-Laws
and (y) is not in breach or violation of any of the terms or provisions of, or
with the giving of notice or lapse of time, or both, would be in default under,
any contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
partnership agreement, or other agreement or instrument to which NFC is a party
or by which it may be bound or to which any of its properties or assets may be
subject, except for such violations or defaults that would not have a Material
Adverse Effect;

(vii) any taxes, fees and other charges of Governmental Authorities applicable
to NFC in connection with the execution, delivery and performance by NFC of the
Basic Documents or otherwise applicable to NFC in connection with the Trust have
been paid or will be paid by NFC at or prior to the Closing Date, to the extent
then due, except for any such failures to pay which, individually and in the
aggregate, would not have a Material Adverse Effect;

 

15



--------------------------------------------------------------------------------

(viii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware;

(ix) neither the Trust nor NFC is insolvent or the subject of any insolvency
proceeding;

(x) no written information furnished or to be furnished by NFC or its
Affiliates, agents or representatives to the Investors or the Agent for purposes
of or in connection with this Agreement, including, without limitation, any
reports delivered pursuant to Section 5.02 and any information relating to the
Receivables and NFC’s retail receivable financing business, is or shall be
inaccurate in any material respect, or contains or shall contain any material
misstatement of fact, or omits or shall omit to state a material fact or any
fact necessary to make the statements contained therein not misleading, in each
case as of the date such information was or shall be stated or certified, and
such information heretofore furnished remains true and correct in all material
respects as of the date such information was delivered by NFC or any of its
Affiliates, agents or representatives to the Investors or the Agent; and

(xi) (x) NFC’s chief executive office and principal place of business is, and
has been at all times during the five (5) years preceding the date of this
Agreement, located in the State of Illinois and (y) NFC is a “registered
organization” (as defined in Section 9-102 of the UCC) incorporated in the State
of Delaware and, for purposes of Article 9 of the UCC, NFC is, and has been at
all times during the five (5) years preceding the date of this Agreement,
located in the State of Delaware.

(c) Investors and Agent. The Investors and the Agent (each as to itself only)
hereby make the following representations and warranties to the Seller and NFC
as of the Closing Date, and the Seller shall be deemed to have relied on such
representations and warranties in selling the Purchased Note on the Closing
Date:

(i) the Purchased Note (or its interest therein) will be acquired for investment
only and not with a view to any public distribution thereof, and no Investor
will offer to sell or otherwise dispose of its interest in the Purchased Note so
acquired by it (or any interest therein) in violation of any of the registration
requirements of the Act or any applicable state or other securities laws;

(ii) the Agent and each Investor acknowledges that it has no right to require
the Seller to register the Purchased Note under the Act or any other securities
law;

(iii) the Agent and each Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Purchased Note, and it is able to bear the economic risk of
such investment. The Agent and each Investor has reviewed the Pooling Agreement,
the Servicing Agreement and the Indenture (including the schedule and exhibits
thereto) and have had the opportunity to perform due diligence with respect
thereto and to ask questions of and receive answers from the Seller and its
representatives concerning the Seller, the Trust and the Purchased Note;

 

16



--------------------------------------------------------------------------------

(iv) each Investor and the Agent is an “accredited investor” as defined in Rule
501, promulgated by the Securities and Exchange Commission (the “Commission”)
under the Act; and

(v) none of the Investors or the Agent is required to register as an “investment
company,” and none of the Investors or the Agent is controlled by an “investment
company” within the meaning of the 1940 Act.

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent.

(a) The obligations of the Agent, for the benefit of the Investors, to purchase
the Purchased Note is subject to the conditions precedent that (i) the Purchased
Note shall have been on the Closing Date rated “AAA” by S&P, (ii) the Agent
shall have received each of the Basic Documents (each of which shall be in full
force and effect on the Closing Date), (iii) the Agent shall have received the
certificates, opinions, lien searches and other items listed on Exhibit A
hereto, (iv) the Agent shall have received all fees and expenses required to be
paid on such date pursuant to the terms of this Agreement and the Fee Letter and
(v) all conditions precedent under the Indenture and the other Basic Documents
shall have been satisfied (and the Agent shall have received copies of all
documentation delivered in connection therewith).

(b) The funding of the Initial Invested Amount shall be subject to the
additional conditions precedent that:

(i) the Agent shall have received copies of all settlement statements and all
reports required to be delivered by the Servicer pursuant to Section 2.17 of the
Servicing Agreement;

(ii) each of the representations and warranties of the Seller and NFC (including
in its capacity as Servicer) made herein and of the Trust made in the Basic
Documents shall be true and correct in all material respects as of the Closing
Date (except to the extent they expressly relate to an earlier or later date);

(iii) the Seller, NFC (individually and in its capacity as Servicer) and the
Trust shall be in compliance in all material respects with all of their
respective covenants contained in the Basic Documents;

(iv) (x) no Event of Default or Servicer Default shall have occurred and be
continuing and no Event of Default or Servicer Default shall occur as a result
of funding the Initial Invested Amount and (y) no event shall have occurred and
be continuing or shall occur as a result of funding the Initial Invested Amount
which, with the giving of notice or lapse of time or both, would constitute an
Event of Default or Servicer Default;

(v) the Initial Aggregate Starting Receivables Balance shall equal or exceed
$343,263,563.41; and

 

17



--------------------------------------------------------------------------------

(vi) the Conduit Investor shall be able to issue Commercial Paper on the Closing
Date the proceeds of which are sufficient to enable the Conduit Investor to fund
the acquisition of its beneficial interest in the Purchased Note on the Closing
Date.

ARTICLE V

Covenants of the Seller, NFC and the Servicer

SECTION 5.01. Access. Notwithstanding anything to the contrary contained in any
Basic Document, so long as the Purchased Note remains outstanding, each of NFC
and the Seller will, at any time from time to time during regular business hours
with reasonable notice to the Seller and NFC, permit the Investors or the Agent,
or their agents or representatives to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Seller or NFC relating to
the Receivables (including, without limitation, such books, records and
documents as may be necessary to verify the accuracy of the Servicer’s
Certificates), and

(b) visit the offices and property of the Seller or NFC for the purpose of
examining such materials described in clause (a) above;

it being understood that except as provided in Section 8.12, any information
obtained by an Investor or the Agent pursuant to this Section 5.01 shall be held
in confidence by the Investors and the Agent unless and to the extent such
information (i) has become available to the public, (ii) is required or
requested by any Governmental Authority or in any court proceeding or (iii) is
required by any Governmental Rule. In the case of any disclosure permitted by
clause (ii) or (iii), each applicable Investor and the Agent shall use
commercially reasonable efforts to (x) provide the Seller with advance notice of
any such disclosure and (y) cooperate with the Seller in limiting the extent or
effect of any such disclosure.

SECTION 5.02. Information from NFC and the Servicer. So long as the Purchased
Note remains outstanding, NFC and, in the case of clauses (a), (b) and (d), if
NFC is not acting as the Servicer, the Servicer will furnish to the Agent:

(a) a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
NFC, the Seller, the Servicer or the Trust to the Indenture Trustee under any
Basic Document, concurrently therewith, and promptly after receipt thereof, a
copy of each notice, demand or other communication received by or on behalf of
NFC, the Servicer or the Seller under any Basic Document;

(b) as soon as reasonably possible following a request therefor, such other
information (including financial information), documents, records or reports
respecting the Trust, the Receivables, the Seller or, to the extent it relates
to the origination of Receivables or the servicing of the Trust, NFC or the
Servicer, as applicable, as the Investors or Agent may from time to time
reasonably request;

 

18



--------------------------------------------------------------------------------

(c) as soon as available and in any event within (i) 45 days after the end of
each of the first three fiscal quarters of any fiscal year (commencing with the
fiscal quarter ended April 30, 2009) and (ii) 105 days after the end of the last
fiscal quarter of any fiscal year (commencing with the fiscal quarter ended
October 31, 2009), copies of the interim or annual, as applicable, financial
statements of NFC, prepared in conformity with generally accepted accounting
principles consistently applied (and, solely in the case of the financial
statements described in clause (ii) above, prepared by a nationally recognized
independent accounting firm), in each case, prepared in conformity with
generally accepted accounting principles consistently applied (except to the
extent such inconsistencies are described therein); and

(d) as soon as possible and in any event within two Business Days (or, with
respect to a Servicer Default, within five Business Days) after knowledge
thereof by a Responsible Officer of NFC or the Servicer, notice of each Event of
Default or Servicer Default or event which with the giving of notice or the
passage of time or both would constitute an Event of Default or a Servicer
Default.

SECTION 5.03. Security Interests; Further Assurances. The Seller will take all
action reasonably necessary to maintain the Indenture Trustee’s first priority
perfected security interest in the Receivables and the other Collateral (to the
extent it constitutes Code Collateral) granted pursuant to the Indenture. The
Seller agrees to take any and all acts and to execute any and all further
instruments necessary or reasonably requested by the Investors or the Agent to
more fully effect the purposes of this Agreement.

SECTION 5.04. Conduct of Business. The Seller and NFC shall do all things
necessary to remain duly incorporated, validly existing and in good standing as
domestic corporations (or other business entity) in their respective
jurisdictions of incorporation (or formation) and the Seller will cause the
Trust to do all things necessary to remain duly organized, validly existing and
in good standing as a statutory trust in the State of Delaware. NFC
(individually and in its capacity as Servicer) shall maintain all requisite
authority to conduct its business in each jurisdiction in which its business
requires such authority except, in each case, where the failure to do so does
not, and is not reasonably expected to, have a Material Adverse Effect.

SECTION 5.05. Compliance with Laws. The Seller and NFC (individually and in its
capacity as Servicer) shall comply in all material respects with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject or which are applicable to the Collateral except where
the failure to so comply does not, and is not reasonably expected to, have a
Material Adverse Effect.

SECTION 5.06. Replacement of Trustee. If at any time the identity of the Owner
Trustee and the Indenture Trustee is such that the Trust Indenture Act would
require the replacement of the Owner Trustee and/or the Indenture Trustee
(assuming for this purpose that the Indenture were required to be qualified
thereunder), then the Seller shall (or shall cause the Trust to) so replace the
Owner Trustee and/or the Indenture Trustee, as applicable, in each case, within
180 days following the event which precipitated such replacement, with an Owner
Trustee and/or Indenture Trustee, as applicable, reasonably satisfactory to the
Agent.

 

19



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Opinion Assumptions. Each of the Seller and NFC
shall at all times (as to itself) conduct its affairs in all material respects
in accordance with the factual assumptions applicable to it set forth in, and
forming the basis of, the bankruptcy opinions of Kirkland & Ellis LLP delivered
pursuant to Section 4.01(a).

SECTION 5.08. Further Covenants. Each of the Seller and NFC will duly observe
and perform each of its covenants set forth in the other Basic Documents in all
material respects.

SECTION 5.09. Amendments. Neither the Seller nor NFC will make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under any Basic Document without the prior written consent of the Agent.

ARTICLE VI

Indemnification

SECTION 6.01. Indemnities by the Seller, NFC and the Servicer. Without limiting
any other rights that the Agent or any Investor may have hereunder or under
applicable law, (A) the Seller hereby agrees to indemnify (and pay upon demand
to) the Agent, each Investor and their respective assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Investor) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by an Investor of the Purchased Note
(or any interest therein), and (B) the Servicer (or, if NFC is not the Servicer,
NFC) hereby agrees to indemnify (and pay upon demand to) each Indemnified Party
for Indemnified Amounts awarded against or incurred by any of them arising out
of the NFC’s activities as Servicer excluding, however, in all of the foregoing
instances under the preceding clauses (A) and (B):

(i) Indemnified Amounts to the extent such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

(ii) Indemnified Amounts to the extent arising from the acts or omissions of a
successor Servicer;

(iii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible as a result of the creditworthiness of the
related Obligors;

(iv) taxes imposed by any jurisdiction in which such Indemnified Party is or
would be subject to tax (unless such tax arises solely as a result of the
transactions contemplated by this Agreement) on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Investors of interests in the Purchased Note as a loan or
loans by the Investors to Seller secured by the Receivables; or

 

20



--------------------------------------------------------------------------------

(v) Indemnified Amounts arising from a breach of any representation or warranty
with respect to any Receivable, to the extent such Receivable is repurchased in
accordance with the terms of the Pooling Agreement and the Purchase Agreement;
provided, that, the exclusion set forth in this clause (v) shall not apply to
any such Indemnified Amounts (A) arising from any failure by NFC (in any
capacity), the Seller or any Receivable to comply with applicable law or
(B) incurred in connection with any third party claim, action or demand (whether
threatened or pending), whether or not an Indemnified Party is a party thereto;

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or NFC (in any capacity) or limit the recourse of the
Agent or the Investors to the Seller or NFC (in any capacity) for amounts
otherwise specifically provided to be paid by the Seller or NFC (in any
capacity) under the terms of this Agreement or any other Basic Document.

SECTION 6.02. Increased Cost and Reduced Return. If after the date hereof, any
Investor shall be charged any fee, expense or increased cost on account of the
adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof or any accounting board or authority (whether or not part
of government) which is responsible for the establishment or interpretation of
national or international accounting principles, or compliance with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or accounting board or authority (a
“Regulatory Change”): (i) that subjects any Investor to any charge, increased
capital costs or withholding on or with respect to this Agreement or any Program
Support Agreement or an Investor’s obligations under this Agreement or a Program
Support Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Investor of any amounts payable under this
Agreement or any Program Support Agreement (except for changes in the rate of
tax on the overall net income of an Investor) or taxes excluded by Section 6.01
or (ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Investor, or credit extended by an
Investor pursuant this Agreement or a Program Support Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to an
Investor of performing its obligations under this Agreement or a Program Support
Agreement, or to reduce the rate of return on an Investor’s capital as a
consequence of its obligations under this Agreement or a Program Support
Agreement, or to reduce the amount of any sum received or receivable by an
Investor under this Agreement or a Program Support Agreement or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, then, upon demand by the Agent, Seller shall pay to the
Agent, for the benefit of the relevant Investor, such amounts charged to such
Investor or such amounts to otherwise compensate such Investor for such
increased cost or such reduction. For the avoidance of doubt, no claim for
compensation may be made pursuant to this Section 6.02 in connection with the
occurrence of a Conduit Consolidation Event to the extent (but only to the
extent) the applicable Investor is otherwise compensated for such Conduit
Consolidation Event by virtue of the increase in the Funding Rate resulting from
such Conduit Consolidation Event.

 

21



--------------------------------------------------------------------------------

SECTION 6.03. Other Costs and Expenses. Seller shall pay to the Agent within
thirty (30) days of receipt of an invoice (including reasonable supporting
documentation) (i) all reasonable out-of-pocket fees and expenses incurred by
the Agent and the Investors (including the reasonable fees and expenses of
outside counsel to any such Person) in connection with the negotiation,
preparation, execution and delivery, the amendment to, or waiver of, or the
enforcement of, or any breach by NFC or NFRRC of, this Agreement or any other
Basic Document, (ii) all reasonable out-of-pocket fees and expenses incurred by
the Agent and the Investors in connection with Section 5.01 subsequent to the
execution and delivery hereof, including the reasonable fees and expenses of
independent accountants (it being understood that if no Event of Default has
occurred, the Seller shall be responsible for the reasonable out-of-pocket fees
and expenses in connection with one examination/visit per year pursuant to
Section 5.01 related to the transactions contemplated herein or in the other
Basic Documents and, if an Event of Default has occurred, the Seller shall be
responsible for the reasonable out-of-pocket fees and expenses of such
examinations/visits related to the transactions contemplated herein or in the
other Basic Documents as the Agent may request) and (iii) the fees and expenses
charged by S&P (or any other Rating Agency) in connection with (x) the rating
(and maintaining and monitoring the rating) of the Purchased Note and/or (y) the
rating (and maintaining the rating) of the Conduit Investor’s Commercial Paper,
to the extent such fees and expenses described in this clause (y) relate to
reviewing the transactions contemplated in this Agreement and the other Basic
Documents (including the structure thereof and the credit enhancement with
respect thereto).

ARTICLE VII

The Agent

SECTION 7.01. Authorization and Action. Each Investor hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Basic Document and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of this Agreement and any other Basic Document, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Basic Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth in this Agreement, nor shall the Agent have or be
deemed to have any fiduciary relationship with any Investor, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Basic Document or otherwise exist
against the Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

SECTION 7.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement or any other Basic Document by or through agents, employees
or attorneys-in-fact and shall be entitled to the advice of counsel concerning
all matters pertaining to such duties. The Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects
with reasonable care.

 

22



--------------------------------------------------------------------------------

SECTION 7.03. Liability of Agent. No Agent-Related Person shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Basic Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any Investor for any recital, statement,
representation or warranty made by NFC, the Seller, the Servicer, the Indenture
Trustee, or any officer thereof, contained in this Agreement or in any other
Basic Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Basic Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Basic Document, or for any failure of NFC, the Seller, the Servicer,
the Indenture Trustee, or any other party to any Basic Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Investor to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Basic Document, or to inspect the properties, books or
records of NFC, the Seller, the Servicer, the Indenture Trustee, or any of their
respective Affiliates.

SECTION 7.04. Reliance by Agent. (a) The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to NFC, the Seller, the Servicer and the Indenture Trustee),
independent accountants and other experts selected by the Agent. The Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Basic Document unless it shall first receive such advice
or concurrence of the Conduit Investor (and, if required by any Program Support
Agreement, the requisite Program Support Providers) as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Investors against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Basic Document in accordance with a request or consent of
the Conduit Investor (and, if required by any Program Support Agreement, the
requisite Program Support Providers) or, if required hereunder, all Investors
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Investors.

(b) For purposes of determining compliance with the conditions specified in
Article IV on the Closing Date, each Investor that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Agent to such Investor
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Investor.

SECTION 7.05. Notice of Event of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default or an event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default unless the Agent has received written notice from an Investor
referring to this Agreement, describing such Event of Default or event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default stating that such notice is a “Notice

 

23



--------------------------------------------------------------------------------

of Event of Default.” The Agent will notify the Investors of its receipt of any
such notice. The Agent shall (subject to Section 7.04 ) take such action with
respect to such Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default as may be
requested by the Conduit Investor (and, if required by any Program Support
Agreement, the requisite Program Support Providers), provided , that, unless and
until the Agent shall have received any such request, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default as it shall deem
advisable or in the best interest of the Investors.

SECTION 7.06. Credit Decision; Disclosure of Information by the Agent. Each
Investor acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of NFC, the Seller, the Servicer, the Indenture Trustee, or any of
their respective Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Investor as to any matter, including
whether the Agent-Related Persons have disclosed material information in their
possession. Each Investor, including any Investor by assignment, represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of NFC,
the Seller, the Servicer or the Indenture Trustee, or their respective
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Seller hereunder. Each Investor also represents that it
shall, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Basic Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of NFC, the Seller, the Servicer or the Indenture Trustee.
Except for notices, reports and other documents expressly herein required to be
furnished to the Investors by the Agent herein, the Agent shall not have any
duty or responsibility to provide any Investor with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of NFC, the Seller, the Servicer, the
Indenture Trustee, or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.

SECTION 7.07. Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Program Support Providers shall
indemnify upon demand each Agent-Related Person, pro rata, and hold harmless
each Agent-Related Person from and against any and all damages, losses, claims,
liabilities, costs and expenses, including reasonable attorneys’ fees (which
such attorneys may be employees of the Program Support Providers or the
Agent-Related Persons) and disbursements awarded against or incurred by it;
provided, that no Program Support Provider shall be liable for the payment to
any Agent-Related Person of any portion of such amounts resulting from such
Person’s gross negligence or willful misconduct; provided, further, that no
action taken in accordance with the directions of the Conduit Investor (and, if
required by any Program Support Agreement, the

 

24



--------------------------------------------------------------------------------

requisite Program Support Providers) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 7.07. Without
limitation of the foregoing, each Program Support Provider shall reimburse the
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Basic Document, or any document contemplated by or referred to herein.
The undertaking in this Section 7.07 shall survive payment in full of the
Purchased Note and the resignation or the replacement of the Agent.

SECTION 7.08. Agent in Individual Capacity. Royal Bank (and any successor Agent)
and its Affiliates (and branches) may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any of NFC, the Seller, the Servicer, the Indenture Trustee, or
any of their Affiliates as though Royal Bank were not the Agent hereunder and
without notice to or consent of the Investors. The Investors acknowledge that,
pursuant to such activities, Royal Bank, or its Affiliates (and branches) may
receive information regarding NFC, the Seller, the Servicer, the Indenture
Trustee, or any of their respective Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

SECTION 7.09. Resignation of Agent. The Agent may resign as Agent upon thirty
(30) days’ notice to the Investors. If the Agent resigns under this Agreement,
the Investors shall appoint from among the Program Support Providers a successor
agent for the Investors. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Investors, a successor agent from among the Program Support
Providers. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 7.09 and Sections 7.03 and 7.07 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Program Support Providers shall perform all of the duties of the Agent
hereunder until such time, if any, as the Investors appoint a successor agent as
provided for above; provided that until such time as a successor agent shall
have been appointed, the resigning Agent shall continue to hold the Purchased
Note as “nominee” for the Investors.

SECTION 7.10. Payments by the Agent. Unless specifically allocated to an
Investor pursuant to the terms of this Agreement, all amounts received by the
Agent on behalf of the Investors shall be paid by the Agent to the Investors pro
rata in accordance with their respective outstanding funded portions of the
Funded Amount on the Business Day received by the Agent, unless such amounts are
received after 12:00 noon on such Business Day, in which case the Agent shall
use its reasonable efforts to pay such amounts to the Investors on such Business
Day, but, in any event, shall pay such amounts to the Investors not later than
the following Business Day.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Assignment. (a) This Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided, that the Seller
may not assign any of its rights or delegate any of its duties hereunder without
the prior written consent of the Agent. The Conduit Investor may only assign,
participate, grant security interests in, or otherwise transfer any portion of
its Note Interest, in each case, as provided in clause (b) or clause (c) below.
No provision of this Agreement shall in any manner restrict the ability of any
Program Support Provider to assign, participate, grant security interests in, or
otherwise transfer any portion of its Note Interest, provided that any such
transfer shall be in accordance with the terms of the Indenture. All costs and
expenses of the Agent incurred in connection with any assignment hereunder shall
be borne by the Seller.

(b) The Conduit Investor may, from time to time, with prior or concurrent notice
to the Seller and the Indenture Trustee, in one transaction or a series of
transactions, assign, participate, grant security interests in, or otherwise
transfer all or a portion of its Note Interest and its rights and obligations
under this Agreement and any other Basic Document to which it is a party
(x) without the consent of the Seller or any other Person, (i) to a Conduit
Assignee, (ii) to any Program Support Provider or (iii) to any Designated
Financial Institution and (y) with the consent of the Seller (such consent not
to be unreasonably withheld or delayed), to any Person not described in
preceding clause (x); provided, that, the Conduit Investor may, during the
continuance of an Event of Default or Servicer Default, assign, participate,
grant security interests in, or otherwise transfer all or a portion of its Note
Interest and its rights and obligations under this Agreement and any other Basic
Document to which it is a party, in each case, without the consent of the Seller
or any other Person. Subject to the transfer restrictions set forth in the
Indenture, upon and to the extent of such assignment or other transfer by the
Conduit Investor, (i) such assignee shall be the owner of the assigned or
transferred portion of the Note Interest, (ii) if such assignee is a Conduit
Assignee (or another commercial paper conduit), such Conduit Assignee (or other
commercial paper conduit) and its liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to a Conduit Investor and its Program Support
Provider(s) herein and in the other Basic Documents (including any limitation on
recourse against such Conduit Assignee (or other commercial paper conduit) or
related parties, any agreement not to file or join in the filing of a petition
to commence an insolvency proceeding against such Conduit Assignee (or other
commercial paper conduit), and the right to assign or otherwise transfer to
another Conduit Assignee(or commercial paper conduit) as provided in this
paragraph), (iii) such assignee shall assume all (or the assigned or assumed
portion) of the Conduit Investor’s obligations, if any, hereunder or under any
other Basic Document, and the Conduit Investor shall be released from such
obligations, in each case to the extent of such assignment, and the obligations
of the Conduit Investor, and such assignee shall be several and not

 

26



--------------------------------------------------------------------------------

joint, (iv) all distributions in respect of its Note Interest shall be made to
the Agent, on behalf of the Conduit Investor and such assignee according to
their respective Note Interests, (v) the defined terms and other terms and
provisions of this Agreement and the other Basic Documents shall be interpreted
in accordance with the foregoing, and (vi) if requested by the Agent with
respect to the assignee, the parties will execute and deliver such further
agreements and documents and take such other actions as the Agent may reasonably
request to evidence and give effect to the foregoing.

(c) Notwithstanding any other provision of this Section 8.01 or otherwise in
this Agreement, any Investor (including any Program Support Provider) may at any
time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of interest and repayment of
the Purchased Note) under this Agreement to secure obligations of such Investor
to a Federal Reserve Bank, the U.S. Treasury or the Federal Deposit Insurance
Corporation, without notice to or consent of any Person; provided, however, that
no such pledge or grant of a security interest shall release any Investor from
any of its obligations hereunder or substitute any such pledgee or grantee for
such Investor as a party hereto.

SECTION 8.02. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service or sent by telecopy or by e-mail (if the
recipient has provided an e-mail address), as follows:

(a) if to the Seller or NFC (in its individual capacity or as Servicer), at its
address or telecopy number set forth in Appendix B to the Pooling Agreement;

(b) if to the Conduit Investor:

 

  Thunder Bay Funding, LLC   c/o Royal Bank of Canada   Three Word Financial
Center   200 Vesey Street   New York, New York 10281-8098   Attention: Denham
Turton   Email:   denham.turton@rbccm.com   Phone:   (212) 428-6255   Fax:  
(212) 428-2304

(c) if to the Agent:

 

  Royal Bank of Canada   Three Word Financial Center   200 Vesey Street   New
York, New York 10281-8098   Attn: Denham Turton   Email:  
denham.turton@rbccm.com   Phone:   (212) 428-6255   Fax:   (212) 428-2304

 

27



--------------------------------------------------------------------------------

  With communications to Thunder Bay Funding, LLC and/or Royal   Bank of Canada,
with copies to:   Royal Bank of Canada   Two Little Falls Centre   Global
Securitization Group – Middle Office   2751 Centerville Rd., Suite 212  
Wilmington, DE 19808   Attn: Kim Wagner   Email:    Conduit_Management@rbccm.com
  Phone:    (302) 892-5903   Fax:    302 892-5900   and   Global Securitization
Services, LLC   68 South Service Road, Suite 120   Melville, NY 11747   Attn:
Kevin Burns   Email:    kburns@gssnyc.com   Phone:    (631) 587-4700   Fax:   
(212) 302-8767

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

SECTION 8.03. Waivers; Amendments.

(a) No waiver of any provision of this Agreement or consent to any departure by
the Seller therefrom shall in any event be effective unless the same shall be
permitted by Section 8.03(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the funding of the Purchased Note
shall not be construed as a waiver of any Event of Default or Servicer Default,
regardless of whether the Indenture Trustee, the Seller, NFC, the Servicer, the
Agent, the Conduit Investor may have had notice or knowledge of such Event of
Default or Servicer Default at the time.

(b) Any provision of the Agreement may be amended or waived by (x) the Seller,
NFC and, if NFC is not the Servicer and such amendment or waiver would adversely
affect the Servicer, the Servicer if, but only if, it is in writing and signed
by each such Person and (y) the Agent and the Conduit Investor, if, but only if,
it is in writing and signed by the Agent and the Conduit Investor. Any consent
or other election or action to be taken by an Investor pursuant to the Indenture
shall be taken by the Agent as registered Holder of the Purchased Note, in each
case with the consent of the applicable Investors (the Seller shall have no
obligation to inquire as to such consent and may rely on any consent, election
or action taken by the Agent as such Holder).

 

28



--------------------------------------------------------------------------------

(c) No waiver, amendment or modification of the Basic Documents or any other
agreement referred to herein or therein to which the Seller is a party (other
than this Agreement) shall affect any of the rights or obligations under this
Agreement of any party hereto unless such party has given its written consent to
such waiver, amendment or modification.

(d) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

SECTION 8.04. Survival. (a) All covenants, agreements, representations and
warranties made by the Seller, NFC and the Servicer herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
funding of the Purchased Note, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Indenture Trustee, the
Agent, the Conduit Investor may have had notice or knowledge of any Event of
Default or Servicer Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the Purchased Note or any amount payable under this Agreement is
outstanding and unpaid.

(b) Notwithstanding anything to the contrary contained in this Agreement or any
other Basic Document, (i) the indemnification and payment provisions of Article
VI and Section 7.07 and (ii) the agreements set forth this Section 8.04 and in
Sections 8.07, 8.08, 8.11, 8.14 and 8.15, shall in each case be continuing and
shall survive any termination of this Agreement and/or the other Basic
Documents.

SECTION 8.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Indenture
and the other Basic Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by each of the parties hereto and thereafter this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 8.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

29



--------------------------------------------------------------------------------

SECTION 8.07. Governing Law; Waiver of Jury Trial Right; Submission to
Jurisdiction.

(a) This Agreement shall be construed in accordance with the laws of the State
of New York, without reference to its conflict of laws provisions (other than
Section 5-1401 of the New York General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

(b) TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c) EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 8.07(c)
SHALL AFFECT THE RIGHT OF ANY PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY OTHER PARTY OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF OTHER
JURISDICTIONS.

SECTION 8.08. No Bankruptcy Petition Against the Conduit Investor. Each of the
Investors, the Agent, the Seller, NFC and the Servicer hereby covenants and
agrees that, prior to the date which is one year and one day (or the then
applicable preference period) after the payment in full of all outstanding
Commercial Paper or other rated indebtedness of the Conduit Investor, it will
not institute against, or join any other Person in instituting against, the
Conduit Investor any proceeding of a type referred to in the definition of Event
of Bankruptcy.

SECTION 8.09. Benefits of Indenture. Each of the Seller, NFC and the Servicer
hereby acknowledges and confirms that each representation, warranty, covenant
and agreement made pursuant to the Indenture by the Seller, NFC or the Servicer
is also made herein, all for the benefit and security of the Investors and the
Agent.

SECTION 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11. No Recourse Against Conduit Investor, Members, Officers or
Directors. Notwithstanding anything to the contrary contained in this Agreement,
the obligations of the Conduit Investor under this Agreement and all other Basic
Documents are

 

30



--------------------------------------------------------------------------------

solely the corporate obligations of such Conduit Investor and shall be payable
solely to the extent of funds received in accordance herewith or from any party
to any Basic Document in accordance with the terms thereof in excess of funds
necessary to pay matured and maturing Commercial Paper. No recourse under any
obligation, covenant or agreement of the Conduit Investor contained in this
Agreement shall be had against Global Securitization Services, LLC (the
“Corporate Services Provider”) (or any Affiliate thereof), or any stockholder,
member, employee, officer, director or incorporator of the Corporate Services
Provider or the Conduit Investor or any beneficial owner of any of them, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Conduit
Investor, and that no personal liability whatsoever shall attach to or be
incurred by the Corporate Services Provider (or any Affiliate thereof), or any
stockholder, member, employee, officer, director or incorporator of the
Corporate Services Provider or the Conduit Investor or any beneficial owner of
any of them, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Conduit Investor contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Conduit Investor of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute or constitution, of
the Corporate Services Provider (or any Affiliate thereof) and every such
stockholder, member, employee, officer, director or incorporator of the
Corporate Services Provider and the Conduit Investor or any beneficial owner of
any of them, as such, is hereby expressly waived as a condition of and
consideration for the execution of this Agreement; provided, that the Conduit
Investor shall not be considered to be an Affiliate of the Corporate Services
Provider; and provided, further, that this Section 8.11 shall not relieve the
Corporate Service Provider (or an Affiliate thereof) or any such stockholder,
member, employee, officer, director or incorporator of the Corporate Servicer
Provider or the Conduit Investor or any beneficial owner of any of them, as
such, of any liability it might otherwise have for its own intentional
misrepresentation or willful misconduct.

SECTION 8.12. Waiver of Confidentiality. Each of the Seller, NFC and the
Servicer hereby consents to the disclosure of any non-public information with
respect to it received by the Agent or any Investor (i) to the Agent, any
nationally recognized statistical rating organization rating the Conduit
Investor’s Commercial Paper or rating the Purchased Note, any Program Support
Provider or other Person providing financing to, or any member or other Person
holding equity interests in, the Conduit Investor or any of the foregoing
Person’s counsel or accountants in relation to this Agreement or any other Basic
Document (as long as each of the foregoing Persons has been advised to keep such
information confidential); (ii) as required by applicable law or order of a
court of competent jurisdiction, including its regulators, (iii) in connection
with any proceeding brought by or against it with respect to this Agreement or
the related transactions contemplated hereby, and (iv) with the Seller’s, NFC’s
or the Servicer’s consent, as applicable (such consent not to be unreasonably
withheld or delayed), to any other Investor or potential Investor. In the case
of any disclosure permitted by clause (ii) or (iii) (except in the case of any
disclosure required to be made by an Investor or the Agent to any applicable
regulator), each applicable Investor and the Agent shall use commercially
reasonable efforts to (x) provide the Seller, NFC or the Servicer, as
applicable, with advance notice of any such disclosure and (y) cooperate with
the Seller, NFC or the Servicer, as applicable, in limiting the extent or effect
of any such disclosure.

 

31



--------------------------------------------------------------------------------

SECTION 8.13. Confidentiality Agreement. Each of the Seller, NFC and the
Servicer hereby agrees that it will not disclose the contents of this Agreement
or any other Basic Document or any other proprietary or confidential information
of or with respect to any Investor, the Agent or any Program Support Provider to
any other Person except (a) its auditors and attorneys, employees or financial
advisors (other than any commercial bank) and any nationally recognized
statistical rating organization, provided that such auditors, attorneys,
employees, financial advisors or rating agencies are informed of the highly
confidential nature of such information, (b) as required by applicable law or
order of a court of competent jurisdiction, including its regulators, (c) in
connection with any proceeding brought by or against it with respect to this
Agreement or the related transactions contemplated hereby, (d) in any offering
document prepared for the issuance and sale of the Purchased Note if such
disclosure has been reviewed and agreed to by the Investors and the Agent and
(e) that the Seller, NFC and Servicer may file copies of the Basic Documents
(other than the Fee Letter) with the Commission. In the case of any disclosure
permitted by clause (b) or (c), the Seller, NFC and the Servicer shall use
commercially reasonable efforts to (x) provide the Agent with advance notice of
any such disclosure and (y) cooperate with the Agent in limiting the extent or
effect of any such disclosure.

SECTION 8.14. Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, the Conduit Investor shall not, and shall not be
obligated to, pay any amount pursuant to this Agreement unless (i) the Conduit
Investor has received funds which may be used to make such payment and which
funds are not required to repay its Commercial Paper when due and (ii) after
giving effect to such payment, either (x) the Conduit Investor could issue
Commercial Paper to refinance all of its outstanding Commercial Paper (assuming
such outstanding Commercial Paper matured at such time) in accordance with the
program documents governing the Conduit Investor’s securitization program or
(y) all of such Conduit Investor’s Commercial Paper is paid in full. Any amount
which the Conduit Investor does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in § 101 of the
United States Bankruptcy Code) against or corporate obligation of the Conduit
Investor for any such insufficiency unless and until the Conduit Investor
satisfies the provisions of clauses (i) and (ii) above. This Section shall
survive the termination of this Agreement.

SECTION 8.15. Limitation of Liability. (a) No claim may be made by the Trust,
the Seller, NFC, the Servicer, any of their Affiliates, or any other Person
against the Agent, the Investors, any Program Support Provider, or any of their
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or the other Basic Documents, or any
act, omission or event occurring in connection therewith and each of the Trust,
the Seller, the Servicer and NFC, to the extent permitted by law, hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

(b) No claim may be made by the Agent, the Investors, any Program Support
Provider, or any of their Affiliates, or any other Person against the Trust, the
Seller, NFC, the Servicer, or any of their Affiliates, directors, officers,
employees, attorneys or

 

32



--------------------------------------------------------------------------------

agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or the other
Basic Documents, or any act, omission or event occurring in connection therewith
and each of the Agent and the Conduit Investor, to the extent permitted by law,
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONDUIT INVESTOR: THUNDER BAY FUNDING, LLC By:  

Royal Bank of Canada,

its attorney-in-fact

By:  

/s/    Denham O. Turton

Name:   Denham O. Turton Title:   Authorized Signatory

[Signature Page to Thunder Bay Funding, LLC Note Purchase Agreement]



--------------------------------------------------------------------------------

SELLER:

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION, as Seller

By:  

/s/    Bill V. McMenamin

Name:   Bill V. McMenamin Title:   Vice President, Chief Financial Officer and
Treasurer INDIVIDUALLY AND AS SERVICER: NAVISTAR FINANCIAL CORPORATION,
individually and as Servicer By:  

/s/    Bill V. McMenamin

Name:   Bill V. McMenamin Title:   Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Thunder Bay Funding, LLC Note Purchase Agreement]



--------------------------------------------------------------------------------

AGENT: ROYAL BANK OF CANADA By:  

/s/    Denham O. Turton

Name:   Denham O. Turton Title:   Authorized Signatory By:  

/s/    Thomas C. Dean

Name:   Thomas C. Dean Title:   Authorized Signatory Deutsche Bank Trust Company
Americas ABA: 021-001-033 Account Number: 003-63-610 Account Name: Thunder Bay
Funding, LLC Ref: Kim Sukedo/Navistar Series 2009-A

[Signature Page to Thunder Bay Funding, LLC Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE CLOSING DATE

 

1. Copies of the Resolutions of the board of Directors of each of Truck Retail
Instalment Paper Corp., NFC and NFRRC certified by its Secretary authorizing its
execution, delivery and performance of each Basic Document to which it is a
party.

 

2. Articles or Certificate of Incorporation or Formation for each of Truck
Retail Instalment Paper Corp., NFC, NFRRC and the Trust certified by the
Secretary of State of its jurisdiction of incorporation or formation on or
within thirty (30) days prior to the Closing Date.

 

3. Good Standing Certificates for each of Truck Retail Instalment Paper Corp.,
NFC, NFRRC and the Trust issued by the Secretary of State of Delaware.

 

4. A certificate of the Secretary of each of Truck Retail Instalment Paper
Corp., NFC and NFRRC certifying (i) the names and signatures of the officers
authorized on its behalf to execute each Basic Documents to which it is a party
and (ii) a copy of By-Laws of NFC, NFRRC and Truck Retail Instalment Paper Corp.

 

5. A favorable opinion of legal counsel for each of Truck Retail Instalment
Paper Corp., NFC, NFRRC and the Trust (which may include in-house counsel)
reasonably acceptable to the Agent which addresses the following matters and
such other matters as the Agent may reasonably request:

 

  •  

authorization, execution and delivery of the Basic Documents;

 

  •  

enforceability of the Basic Documents against Truck Retail Instalment Paper
Corp., NFC, NFRRC and the Trust;

 

  •  

perfection and priority of security interests;

 

  •  

true sale of the Receivables from Truck Retail Instalment Paper Corp. to NFC and
of the Receivables from NFC to the Seller, and non-consolidation of the Seller
with NFC; and

 

  •  

treatment of the Purchased Note as debt for tax purposes.

 

6. (i) UCC lien search reports (in Delaware) dated a date reasonably near the
Closing Date listing all effective financing statements which name Truck Retail
Instalment Paper Corp., NFC, NFRRC or the Trust (under its respective present or
previous names), as debtor, together with copies of all such financing
statements and (ii) tax lien search reports (in Delaware and Illinois) dated a
date reasonably near the Closing Date listing all effective federal tax liens
which name Truck Retail Instalment Paper Corp., NFC or NFRRC (under its
respective present or previous names), as debtor.

 

A-1



--------------------------------------------------------------------------------

7. UCC-1 financing statements filed in Delaware (i) naming Truck Retail
Instalment Paper Corp., as seller or debtor and NFC, as purchaser or secured
party, identifying the Receivables and Related Security sold by it to NFC as
collateral, (ii) naming NFC, as seller or debtor and NFRRC, as purchaser or
secured party, identifying the Designated Receivables and Related Security as
collateral, (iii) naming NFRRC, as debtor, the Trust, as assignor secured party,
and the Indenture Trustee, as secured party, identifying the Receivables and
Related Security as collateral and (iv) naming the Trust, as debtor and the
Indenture Trustee, as secured party, identifying the Collateral as collateral.

 

8. UCC-3 financing statements for filing in all appropriate jurisdictions to the
extent necessary to terminate or release as a matter of record any security
interest in the Receivables, Related Security and Collections.

 

9. A fully executed Retail Note Bill of Sale and Assignment, dated as of the
Closing Date, duly executed by Truck Retail Instalment Paper Corp., relating to
the Receivables and Related Security sold by it to NFC, together with the
related Release, dated as of the Closing Date, duly executed by The Bank of New
York Mellon (formerly known as The Bank of New York), as Indenture Trustee under
the Indenture, dated as of October 16, 2000, between Truck Retail Instalment
Paper Corp. and The Bank of New York Mellon, as Indenture Trustee.

 

10. Certificates and opinions with respect to the Indenture Trustee and the
Owner Trustee as are customary in transactions of the type contemplated in the
Basic Documents, the form and substance of which shall be reasonably
satisfactory to the Agent.

 

11. A letter from S&P, dated the Closing Date, indicating that the Purchased
Note has been rated “AAA.”

 

12. Evidence as to the establishment of each Designated Account and, after
giving effect to the application of the proceeds from the purchase of the
Purchased Note, of the deposit of the Reserve Account Initial Deposit into the
Reserve Account and the Yield Supplement Deposit Amount into the Yield
Supplement Account.

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF DESIGNATED FINANCIAL INSTITUTIONS

Bank of America, N.A.

The Bank of Nova Scotia

JPMorgan Chase Bank, N.A.

Citibank, N.A.

Credit Suisse

Royal Bank of Scotland plc

Deutsche Bank, AG

Goldman Sachs

BNP Paribas

and

any commercial paper conduit administered by any of the foregoing financial
institutions

 

Sched-1